 640DECISIONSOF NATIONALLABOR RELATIONS BOARDGregg,Gibson,&GreggandLocal 25, Marine Divi-sion, International Union of Operating Engineers,AFL-CIO. Case 12-CA-4757June 19, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH, AND JENKINSOn April 9, 1970, Trial Examiner Charles W.Schneider issued his Decision in the above-entitledproceeding, granting General Counsel's Motion forSummary Judgment on the ground that there are nounresolved issues requiring a hearing and findingthat the Respondent had engaged in and was engag-ing incertain unfair labor practices within themeaning ofthe National Labor Relations Act, asamended. The Trial Examiner recommended thatthe Respondent cease and desist from such unfairlabor practices and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions and brief, and the entirerecord in this case, and -hereby adopts the findings,conclusions, and recommendations of the Trial Ex-aminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Gregg, Gibson &Gregg, Leesburg, Florida, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe IssueCHARLESW. SCHNEIDER, Trial Examiner: Thecase ariseson a Motion for Summary Judgmentfiled by counsel for the General Counsel on an ad-mitted refusal by the Respondent to bargain withthe certified Charging Union, the Respondent con-testing the validity of Board rulings in the represen-tation proceeding in which the Union was certified.The Representation Proceeding'Upon a petition filed in Case 12-RC-3232 underSection 9 of the National Labor Relations Act (29U.S.C.A. 159) on January 28, 1969, by Local 25,Marine Division, International Union of OperatingEngineers, AFL-CIO, herein called the Union, theUnion and Gregg, Gibson & Gregg, herein calledthe Respondent, entered into a Stipulation for Cer-tificationUpon Consent Election, which was ap-proved by the Regional Director for Region 12 onFebruary 28, 1969.Pursuant to the stipulation, an electionin an ap-propriate bargaining unit, described hereinafter,was held on March 25, 1969, under the directionand supervision of the Regional Director to deter-mine the question of representation. Upon conclu-sion of the election, the parties were furnished atally of ballots, which showed that of approximately74 eligible voters, 66 voted, of whom 45 cast bal-lots for the Union, 19 cast ballots against theUnion, and 2 ballots were challenged. The chal-lenged ballots were not sufficient in number to af-fect the results of the election.On April 1, 1969, the Employer filed timely ob-jections to the election and the conduct of the elec-tion, alleging, in substance, that the election did notrepresent a free choice by employees because ofcertain union conduct in connection with the elec-tion in the nature of material misrepresentationsand threats and promises of benefits to employees.In addition the Respondent contended that the Re-gional Director erroneously and unconstitutionallyappliedExcelsior Underwear Inc.,156 NLRB 1236.In conclusion Respondent requested that the elec-tion be set aside and a rerun election ordered andthat a hearing be held on its objections to the elec-tion.On June 16, 1969, the Regional Director issued aReport on Objections to Election and Recommen-dations to the Board. In the report the RegionalDirector stated that an investigation of the Respon-dent's objections had been conducted during whichallpartieswere afforded opportunity to submitevidence bearing on the issues. After discussion ofthe evidence, the Regional Director recommendedin his report that the Respondent's objections beoverruled in their entirety, except forone issuerelating to Objection 9; namely, "whether or notIAdministrative or official notice is taken of the record in the represen-tation proceeding,Case 12-RC-3232, as the term "record"is defined inSecs 102 68 and 102 69(f) of the Board Rules and Regulations and State-ments of Procedure,Series 8, as amendedSee LTV Electrosystems, Inc ,166 NLRB 938, enfd 388 F 2d 683 (C A 4, 1968), cert denied 393 U S843,Golden Age Beverage Company,167 NLRB 151, enfd 415 F 2d 26(C A 5, 1969),lntertype Company vPenello,269 F Supp 573 (D CVa, 1967),lntertype Company v N L RB, 401 F 2d 41 (C A 4, 1968),cert denied393 U S 1049 (1969),Follett Corporation,164 NLRB 378,enfd 397 F 2d 91 (C A 7, 1968),and Sec 9(d) of the National LaborRelations Act183 NLRB No. 74 GREGG GIBSON & GREGGPetitioner representatives, as alleged, told unit em-ployees that the cost of a union book would be con-ditioned on how the employee voted in the elec-tion, i.e., it would be substantially lower for thosewho voted for the Union ...." (RegionalDirector's report, p. 20.) The Regional Directorrecommended that the Board direct a hearing onthe aforesaid issue.Thereafter on June 30, 1969, the Union, and onJuly 9, 1969, the Respondent, filed exceptions tothe Regional Director's report on objections andbriefsinsupportthereof.TheRespondentrequested that the Board reverse the action of theRegional Director and hold a hearing on all its ex-ceptions to the Regional Director's report.On October 22, 1969, the Board issued a Deci-sionand Order Directing Hearing, in which it statedthat,"The Board has considered the RegionalDirector's Report and the exceptions of the partiesthereto and is of the opinion that there are factualconflicts as to the representations made by peti-tioner regarding the terms upon which union bookswould be made available ... as alleged in portionsof Petitioner's Objection 9." The Board further saidthat the Respondent's exceptions "raise no othermaterial or substantial issues of fact or law whichwould warrant reversal of the Regional Director'sfindings and recommendations ....We herebyadopt the Regional Director's recommendationsoverruling the remaining objections." (P. 2.) Thematter was referred to the Regional Director forthe purpose of conducting a hearing.On November 13, 1969, a hearing was held be-fore a duly designated Hearing Officer of the Boardfor the purpose of receiving evidence to resolve is-sues raisedby portions of Employer's Objection 9.On November 20, 1969, the Hearing Officer issuedhis Report and Recommendation on Objections, inwhich, after discussing evidence presented duringthehearing, he found it "insufficient to raisematerial or substantial issues affecting the results ofthe election." Consequently he recommended tothe Board that the objection involved be overruledand that the Union be certified.Under date of November 30, 1969, Respondentfiled exceptions to theHearingOfficer's report andrecommendations, and a brief in support thereof.The Respondent again requested that the electionbe set aside and a second election held.On January 14, 1970, the Board issued its Sup-plemental Decision and Certification of Represen-tative.The Board stated that it had reviewed therulings of the Hearing Officer and affirmed them,considered the exceptions, briefs, and the entirerecord in this case, and adopted the findings, con-clusions, and recommendations of the Hearing Of-2To the extent quoted by the Respondent,Sec 102 15 providesAfter a charge has been filed,if it appears to the regional director thatformal proceedings in respect thereto should be instituted,he shallissue and cause to be served on all the other parties a formal complaintin the name of the Board stating the unfair labor practices and contain-ing a notice of hearing before a trial examiner at a place therein fixed641ficer. Accordingly, the Board certified the Union asthe bargaining representative of the employees inthe appropriate unit.The Unfair LaborPractice CaseOn January 30, 1970, the Union filed the instantunfair labor practice charge alleging that Respon-dent was engaging in unfair labor practices byrefusing to bargain with the Union.On February 13, 1970, the Regional Director is-sued a complaint and notice of hearing allegingviolations by the Respondent of Section 8(a)(1)and (5) and Section 2(6) and (7) of the Act, byrefusing since on or about January 14, 1970, andspecifically on January 27, 1970,to meetand bar-gainwith the Union though requested to do so bythe Union.On February 18, 1970, Respondent filed itsanswer and defenses to complaint, in which it de-nied the representative status of the Union, and thecommission of unfair labor practices, but admittedallother material factual allegations of the com-plaint.On March 2, 1970, counsel for the GeneralCounsel filed a Motion for Summary Judgment,dated February 26, 1970, on the ground that theRespondent's answer did not raise any newlydiscoveredorpreviouslyunavailableevidencerequiring hearing. To this motion the Union filed aconcurrence dated March 2, 1970. On the sameday I issued an Order To Show Cause on the Mo-tion for Summary Judgment returnable March 16,1970.On March 12, 1970, Respondent filed itsStatement in Opposition to the Motion of Counselfor the General Counsel for Summary Judgment.No other responses have been received to theOrder To Show Cause.RULING ON MOTION FOR SUMMARY JUDGMENTQuoting paragraph 102.15 of the Board's Rulesand Regulations, the Respondent opposes the Mo-tion for Summary Judgment on the ground that"the Board's Rules and Regulations make no provi-sion for the granting of a Summary Judgment in anunfair labor practice proceeding."It is established Board policy, in absence of newlydiscovered or previously unavailable evidence, orspecial circumstances, not to permit litigation be-fore a Trial Examiner in an unfair labor practicecase of issues which were or could have beenlitigated in a prior related representation proceed-ing.' This policy is applicable even though no for-mal hearing on objections has been provided by theand at a time not less than 10 days after the service of the complaintKrieger-Ragsdale & Company, Inc,159 NLRB 490, enfd 379 F 2d 517(C A 7, 1967), cent denied 389 U S 1041,Macomb Pottery Company vNLRB ,376 F 2d 450 (C A 7, 1967),Hottard Johnson Company,164NLRB 801,Metropolitan Life Insurance Company,163 NLRB 579 SeePittsburgh PlateGlassCompany v N L R B,313 U S 146, 162 (1941),NLRB Rules and Regulations, Secs 102 67(f) and 102 69(c) 642DECISIONSOF NATIONALBoard. Such a hearing is not a matter of right unlesssubstantial and materialissues areraised.4 Respon-dentdoesnotclaimtopresentany newlydiscovered or previously unavailable evidence orspecial circumstances.With regard to Respondent's contention thatthereisnoprovision in the Board's Rules andRegulationsfor the granting of summary judgment,it isto be noted that Board orders based on summa-ry judgments have been enforced by the largemajority of the U.S. courts of appeals.' The Boardhas uniformly rejected contentions that there is noauthority for summary judgment in, variously, theNational Labor Relations Act, the AdministrativeProdcedureAct, or the Board's Procedures orRules.6Iam cited to no case in which a court has refusedenforcement of a Board order on the ground thattheBoardmay not use summary judgmentprocedure. On the contrary, whenever the issue hasbeen raised, the courts have invariably upheld theBoard's authority to utilize such procedure wherethere wereno issuesrequiring an evidential hear-ing.'In severalother summary judgment cases thecourts, while refusing enforcement of Board orders4O K Van andStorage,Inc,127 NLRB 1537, enfd 297 F 2d 74 (C A5, 1961) SeeN L R B v Air Control Products of St Petersburg, inc ,335F 2d 245, 249 (C A 5, 1964)"If there is nothing to hear, then a hearing isa senseless and uselessformality " See alsoN L R B v Bata Shoe Com-pany, Inc ,377 F 2d 821, 826 (C A 4, 1967), cert denied 389 U S 917"there is no requirement,constitutional or otherwise,thatthere be a hear-ing in the absenceof substantialand material issues crucial to determina-tion of whetherNLRBelection resultsare to be accepted for purposes ofcertification "' See, for example, the followingcases, alldecided within the last 4 years,N L R BvRexallChemical Company,370 F 2d 363(C AI,1967),Baumritter CorporationvNLRB,386 F 2d 117(CA1,1967),NLRB vUnionCarbide Caribe,Inc, 423 F 2d 231(C A1,1970),Polymers, Inc v N L R.B,414 F 2d 999 (C A 2, 1969), cert denied 396U S. 1010,N L R B v. OlsonBodies,Inc,420 F 2d 1 187 (C A 2, 1970),N L R B v ThePuritan SportsxearCorp,385 F 2d 142 (C A 3, 1967),N.L R B v. Certified Testing Laboratories, Inc.,387 F.2d 285 (C A 3,1967),N L R.Bv NeiiEnterpriseStone andLime Company, Inc , 413F 2d117 (C A 3, 1969),N L R B v CarolinaNatural GasCorp ,386 F 2d 571(C A 4, 1967),LTV Electrosystems, Inc v N L R B,388 F 2d 683 (C A4, 1968),N L'R B v AerovoxCorporationof Myrtle Beach,S C, 390 F 2d653 (C A 4, 1968),N L R Bv RishEquipmentCompany,401 F 2d 597(C A 4, 1968),N L R B vUnionBrothers,Inc, 403 F 2d 883 (C A 4,1968),NLRB v Aerovox Corp of Myrtle Beach, S C,409 F 2d 1004(C A 4, 1969),N.L R B v Hevi-Duty Electric Company,410 F 2d 757(CA 4, 1969),NLRB v Nex portMining Corporation,417F.2d 625(C A 4, 1969),NeuhoffBrothers,Packers, Inc v N L R B,362 F 2d 611(C A 5, 1966),cert denied386 US 956,SouthxesternPortlandCementCo v NLRB,407 F.2d 131 (C A 5, 1969),cert denied396 U S 820,N L R B v Caption DrillingCompany,408 F2d 676 (C A 5, 1969),River-side Press, Inc v N L R B , 415F 2d 281 (C A 5, 1969), cert. denied 397U S. 912,N L R B v Golden AgeBeverageCompany, 415 F 2d 26 (C A 5,1969),N L R B. v Crest Leather Manufacturing Corporation, 414F 2d 421(C A 5, 1969),PepperellManufacturingCompany v N L R.B , 403F 2d520 (CA 5,1968), cert denied395 U.S.922(1969);,N L.R B v.Singleton PackingCo , 418 F 2d 275 (C A 5, 1969),Frito-Lay, Inc v.N L R.B,422F 2d 169(C A 5, 1970),AmaxAluminumExtrusionProducts,Inc v NLRB , 421F 2d 394 (C A 5, 1970),N.L R B v Ten-nesseePackers,Inc.,379 F 2d 172 (C A 6.1967), cert denied 389 U S958,N.L R B vBrush-MooreNesispapers, Inc, dlbla The PortsmouthTimes,413 F.2d 809(C.A 6, 1969),cert denied396 U S 1002,N L R B.vDean FoodsCompany,Inc, 421 F 2d664 (C A 6, 1970),N L R B. v.LABOR RELATIONS BOARDon the merits, specifically upheld or assumed theauthorityof the Board to issue summaryjudgments.8There being no unresolved issues requiring anevidentialhearing,summary judgment is ap-propriate and the General Counsel's Motion forSummary Judgment is granted.Upon the basis of the record before me, I makethe following further:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a Florida corporation whose homeoffice is in Leesburg, Florida,where it is engaged inthe dredging business.Duringthepast12monthsRespondentpurchased and received parts, materials,and sup-plies valued in excess of $50,000 directly frompoints outside the State of Florida.Respondent,atalltimesmaterial herein, hasbeen engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.NationalSurveyService, Inc ,361 F 2d 199 (C A. 7, 1966),Macomb Pot-tery Company v N L R B., supra, N L R B vKrieger-Ragsdale& Company,Inc , 379 F.2d 517 (C A 7, 1967), cert denied 389 U S 1041,FollettCorp v NLRB ,397 F.2d 91 (C A 7, 1968),NLRB. v Holly%oodBrands,Inc, 398 F 2d 294 (C A 7, 1968),N.L R B v Montgomery Ward& Co, Incorporated,399 F 2d 409 (C.A 7, 1968),N L R B v Red BirdFoods, Inc,399 F 2d 600 (C A 7, 1968),StateFarmMutual AutomobileInsuranceCompany v N L R B,411 F 2d 356 (C A. 7, 1969), cert denied396 U S.832,State Farm Mutual Automobile Insurance Co v N L R B ,413 F 2d 947 (C.A 7, 1969),cert denied396 U.S 958,N.L R B vWachoMfg Co,421 F 2d 848(C A 7, 1970),N L R B v AircraftEngineeringCorporation,419 F 2d 1303 (C A 8, 1970),NLRB v E-ZDaviesChevrolet,395 F 2d 191 (C A 9, 1968),N L R B v Continental Nut Co ,395 F 2d 830 (C A 9, 1968),N.L R B v Red-More Corporation, dlblaDiscoFair,418 F 2d 490 (C A 9, 1969),Cap Santa Vue, Inc v N L R B ,424 F 2d 883 (C A D C , 1970),N L R B v Mar Salle, Inc, d1bla MarSalle Convalescent Home,425 F 2d 566 (C A D C., 1970),AmalgamatedClothing Workers of America [Winfield Mfg Co ] v N L R B,424 F 2d 818(C A D C, 1970)6See, for example,Liquid Carbonic Corporation,116 NLRB 795,Krieger-Ragsdale & Company, Inc ,159 NLRB 490,E-Z Davies Chevrolet,161 NLRB 1380,Union Brothers, Inc,162 NLRB 1505,Reno's RiversideHotel,Inc, dlbla Riverside Hotel,163 NLRB 280,MetropolitanLife In-surance Company,163 NLRB 579,Harry T CampbellSons'Corporation,164 NLRB 247, and cases there cited,Red-More Corporation. dlblaDiscoFair,164 NLRB 638,Ore-Ida Foods, Inc,164 NLRB 438,Clement-BlytheCompanies,168 NLRB 118,State Farm Mutual Automobile Insurance Com-pany,169 NLRB 843,ChelseaClockCompany,170 NLRB 69,Union Car-bide Caribe, Inc,173 NLRB 931'See, for example,the following cases cited in In 5 or 8Union CarbideCaribe, Inc , Baumruter Corporation, Certiifted Testing Laboratories, Inc ,The PuritanSportssi earCorp, Carolina Natural Gas Corp, LTV Elec-trosystems, Inc , Aerovox Corp(both cases),Union Brothers, Inc , Clement-BlytheCompanies,Caption Drilling Company, Crest Leather ManufacturingCorporation, Frito-Lay, Inc, Amalgamated Clothing Workersof America[Winfield Mfg Co ], Brush-Moore Neu spapers, Inc, E-Z Davies Chevrolet,Red-More Corporation, dlbla Disco Fair, Mar Salle, Inc, dlbla Mar SalleConvalescent Home' See, for example,N L R B v Chelsea Clock Company,411 F 2d 189(C A I, 1969),N L R B v Clement-Blythe Companies,415 F 2d 78 (C A4, 1969), NL R B v Ortronu, Inc,380 F 2d 737 (C A 5, 1967),NationalCash Register Co v NLRB ,415 F 2d 1012 (CA 5, 1969),MonroeManufacturing Company v N L R B,403 F 2d 197 (C A 5, 1968) GREGG, GIBSON & GREGG643II.THE LABOR ORGANIZATIONThe Unionis,and has been at all times materialherein,a labor organizationwithin themeaning ofSection2(5) of the Act.III.THE UNFAIRLABOR PRACTICESThe following employees of Respondent con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act:All employees of Gregg, Gibson & Gregg,employed on and in connection with thedredgeTriton, includingmaintenance em-ployees and employees working on the dump-ing and diking operations, but excluding all of-fice clerical employees, professional em-ployees, guards, and supervisors as defined inthe Act.On January 14, 1970, the Board certified theUnionastheexclusivecollective-bargainingrepresentative of the employees in the appropriateunit for the purposes of collective bargaining, and,by virtue of Section 9(a) of the Act, the Union isthe exclusive representative of all the employees inthe said unit with respect to rates of pay, wages,hours of employment, and other terms and condi-tions of employment.Since onor about November 25, 1969, and con-tinuing to date, and specifically by letter datedNovember 25, 1969, and various oral requests, theUnion requested the Respondent to bargain.Since onor about January 14, 1970, and specifi-cally by letter dated January 27, 1970, the Respon-dent has refused to bargain with the Union as thecollective-bargaining representative of said em-ployees.By thus refusing to bargain collectively Respon-dent has engaged in unfair labor practices in viola-tion of Section 8(a)(5) of the Act and has inter-fered with, restrained, and coerced its employees inviolation of Section 8(a)(1) of the Act.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7)of the Act.Upon the foregoing findings and conclusions, andpursuant to Section 10(c) of the Act, I recommendthat the Board issue the following:ORDERA. Forthe purpose of determining the durationof the certification,the initial year of certificationshall be deemed to begin on the date the Respon-dent commences to bargain in good faith with theUnion as the recognized exclusive bargainingrepresentative in the appropriate unit.'B.Gregg, Gibson & Gregg, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Local25, Marine Division, International Union of Operat-ing Engineers,AFL-CIO,as the exclusive collec-tive-bargaining representative of the employees inthe following appropriate bargaining unit:All employees of Gregg, Gibson & Gregg,employed on and in connection with dredgeTriton, including maintenance employees andemployees working on the dumping and dikingoperations, but excluding all office clerical em-ployees, professional employees, guards, andsupervisors as defined in the Act.(b) Interfering with the efforts of said Union tonegotiate for or represent employees as the exclu-sive collective-bargaining representative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request bargain collectively with Local25, Marine Division, International Union of Operat-ing Engineers,AFL-CIO,as the exclusive represen-tative of all employees in the appropriate unit withrespect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employ-ment, and embody in a signed agreement any un-derstanding reached.(b) Postat itsplace ofbusinessinLeesburg,Florida, copies of the attached notice marked "Ap-pendix."" Copies of said notice, on forms providedby the Regional Director for Region 12, after beingduly signed by Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt thereof, and be maintained by theRespondent for 60 consecutive days thereafter, inconspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced,or covered by any. other material.(c)Notify the Regional Director for Region 12,in writing,within 20 days from the receipt of thisdecision,what steps have been taken to complyherewith."° The purposeof this provision is to insure that the employees in the ap-propriate unit willbe accordedthe services of their selected bargainingagent for the period providedby law SeeMar-Jac Poultry Company, Inc ,136 NLRB 785,Commerce Company d/bla LamarHotel,140 NLRB 226,229, enfd 328 F 2d 600 (C A 5, 1964),cert denied379 U.S 817,BurnettConstruction Company,149 NLRB 1419, 1421, enfd 350 F 2d 57 (C A10,1965)10 In the event no exceptions are filedas provided by Section 102 46 ofthe Rules and Regulationsof theNationalLaborRelations Board, thefindings,conclusions,recommendations,and RecommendedOrder hereinshall, as provided in Section102 48 of theRules and Regulations, beadopted by the Board and become its findings, conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals,the words in the notice reading"Posted by Order of the Na-tional Labor Relations Board"shall be changed to read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "11 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 12,in writing,within 10 days from the date of this Order,what stepsRespondent has taken to comply herewith "427-258 G-LT - 74 - 42 644DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Local 25; Marine Division, InternationalUnion of Operating Engineers, AFL-CIO, asthe exclusive collective-bargaining representa-tive of all our following employees:All employees employed on and in con-nection with the dredge Triton, includingmaintenance employees and employeesworking on the dumping and diking opera-tions, but excluding all office clerical em-ployees, professional employees, guards,and supervisors as defined in the Act.WE WILL NOT interfere with the efforts of theUnion to negotiate for or represent employeesas the exclusive collective-bargaining represen-tative.WE WILL bargain collectively with the Unionas the exclusive collective-bargaining represen-tative of the employees in the appropriate unit,and if an understanding is reached sign a con-tract with the Union.GREGG, GIBSON & GREGG(Employer)DatedBy(Representative) (Title)This is an officialnotice and must not bedefacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, Room 706, Federal Office Building,500 Zack Street, Tampa, Florida 33602, Telephone813-228-7227.